Terminal Disclaimer
The terminal disclaimers filed on 4/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,793,727 and Application Number 16/228,881 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites: “A low-specular-reflectance surface, comprising: a coating on a surface, wherein the coating includes a plurality of substantially spherical particles having a multimodal particle size distribution, the particles protruding from a top surface of the coating to provide substantially spherical caps; wherein the multimodal particle size distribution has a distribution function having two or more modes, each mode having a peak defining an associated mode particle size, wherein the distribution function includes a first mode having a first peak corresponding to a first particle size and a second mode having a second peak corresponding to a second particle size; wherein a mode width parameter for each of the modes is less than or equal to 1.0, the mode width parameter for a particular mode being given by a ratio of a full-width half-maximum width of the particular mode to the particle size of the particular mode; wherein a ratio of the second particle size to the first particle size is between 1.7 and 4.0; wherein a smallest of the mode particle sizes is greater than or equal to 1.0 microns, and a largest of the mode particle sizes is greater than or equal to 3.0 micronsl wherein the coating includes a binder which adheres the particles to the surface; and wherein a volume percent of the binder in the coating is less than a volume percent of the particles.” Independent claim 19 recites: “A low-specular-reflectance surface, comprising: a surface including a plurality of protruding substantially spherical caps having a multimodal size distribution; wherein the multimodal size distribution has a distribution function having two or more modes, each mode having a peak defining an associated mode cap size, wherein the distribution function includes a first mode having a first peak corresponding to a first cap size and a second mode having a second peak corresponding to a second cap size; wherein a mode width parameter for each of the modes is less than or equal to 1.0, the mode width parameter for a particular mode being given by a ratio of a full-width half-maximum width of the particular mode to the cap size of the particular mode; wherein a ratio of the second cap size to the first cap size is between 1.7 and 4.0; wherein a smallest of the mode cap sizes is greater than or equal to 1.0 microns, and a largest of the mode cap sizes is greater than or equal to 3.0 microns; and wherein the surface is the surface of a laver, and wherein the caps are molded features of the layer.” Independent claim 21 recites: “A low-specular-reflectance surface, comprising: a surface including a plurality of protruding substantially spherical caps having a multimodal size distribution; wherein the multimodal size distribution has a distribution function having two or more modes, each mode having a peak defining an associated mode cap size, wherein the distribution function includes a first mode having a first peak corresponding to a first cap size and a second mode having a second peak corresponding to a second cap size; wherein a mode width parameter for each of the modes is less than or equal to 1.0, the mode width parameter for a particular mode being given by a ratio of a full-width half-maximum width of the particular mode to the cap size of the particular mode; wherein a ratio of the second cap size to the first cap size is between 1.7 and 4.0; wherein a smallest of the mode cap sizes is greater than or equal to 1.0 microns, and a largest of the mode cap sizes is greater than or equal to 3.0 microns; and wherein the surface is the surface of an object, and wherein the caps are molded features of the object”.
The closest prior art, Shimosugi (USPGPUB 2018/0037755), discloses a transparent laminate film used as a film to be dispersed on an input surface of a pen-input touch screen (or touch panel) display, a pen tablet, or other devices [0001]. Both comfortable writing experience in pen input and anti-glareness are achievable by combination of a substrate layer and a coat layer which contains particles having a particle size distribution with a plurality of peaks in a particle size region of not less than 6 μm, wherein, of the particle sizes corresponding to the plurality of peaks, the smallest particle size is larger than an average thickness of a flat portion of the coat layer [0014].  The particles having such distribution peaks protrude from the surface of the coat layer [0029] [0099]. The particles are preferably spherical (A low-specular-reflectance surface, comprising: a coating on a surface, wherein the coating includes a plurality of substantially spherical particles having a multimodal particle size distribution, the particles protruding from a top surface of the coating to provide substantially spherical caps; wherein the multimodal particle size distribution has a distribution function having two or more modes, each mode having a peak defining an associated mode particle size, wherein the distribution function includes a first mode having a first peak corresponding to a first particle size and a second mode having a second peak corresponding to a second particle size) [0041]. In particular, the particles may contain small particles having a particle size (or a particle diameter) of not less than 6 μm and less than 12.5 μm (particularly 8 to 12 μm) and large particles having a particle size (or a particle diameter) of 12.5 to 20 μm (particularly 13 to 18 μm) [0034]. The small particles have an average particle size (a number average primary particle size) in the range of not less than 6 μm and less than 12.5 μm, for example, an average particle size in the range of about 6.5 to 12 μm, preferably about 7 to 11.5 μm, and more preferably about 9 to 11 μm [0034]. The large particles have an average particle size (a number average primary particle size) in the range of 12.5 to 20 μm, for example, an average particle size of about 13 to 19 μm, preferably about 13.5 to 18 μm, and more preferably about 14 to 16 μm (wherein the first particle size is at least 2 microns – claim 10) [0034]. The particle size corresponding to the second peak may be larger than the particle size corresponding to the first peak by not less than 1 μm (in particular, by not less than 2 μm) [0015]. In various embodiments, particle sizes of 8, 10, 15, and 20 um are used [pg 11, Table 1]. Examiner’s note: the inventive examples only disclose embodiments with adjacent size particles in combination, i.e. 8 and 10 um, 10 and 15 um, and 15 and 20 um particles in combination. However, the aforementioned general ranges of 8 to 12 um for the smaller particles and 13 to 18 um for the larger particles implies a ratio of second particle size (larger particle) to first particle size (smaller particle) of 1.08 through 2.25. Using the broader disclosed ranges of 6 to 12.5 um and 12.5 to 20 um and having a minimum difference of 1 um in size as discussed above results in a ratio range of 1.08 through 3.33 (wherein a ratio of the second particle size to the first particle size is between 1.7 and 4.0). Also, the claimed range of greater than or equal to 1.0 um and greater than or equal to 3.0 um for the claimed smallest and largest mode particle sizes, respectively, overlaps the prior art ranges of 6-12.5 um and 12.5-20 um, respectively (and wherein a smallest of the mode particle sizes is greater than or equal to 1.0 microns, and a largest of the mode particle sizes is greater than or equal to 3.0 microns). Shimosugi further discloses the particle size distribution for an embodiment (Example 1) [0143] [Fig. 1].

    PNG
    media_image1.png
    335
    485
    media_image1.png
    Greyscale

Examiner’s note: the width at the half-maximum height of the first peak is at most 2 um and the particle size corresponding to this peak is approximately 9 um. Likewise, the width at the half-maximum height of the second peak is at most 2 um and the particle size corresponding to this peak is approximately 16 um. Therefore, the mode width parameter for the first mode/particle size is at most 2/9 or 0.22 and for the second mode/particle size at most 2/16 or 0.125 (wherein a mode width parameter for each of the modes is less than or equal to 1.0, the mode width parameter for a particular mode being given by a ratio of a full-width half-maximum width of the particular mode to the particle size of the particular mode).
Shimosugi further discloses that the coat layer can contain a binder component for fixing the particles [0050].
Regarding claims 19 and 21, according to the published disclosure of the present invention, the cap size is the diameter of the projected portion of the particle that protrudes from the surface [0048]. Shimosugi discloses that the smallest particle size is larger than an average thickness of a flat portion of the coat layer by not less than 0.1 um, e.g. by 0.1 to 5 um [0031] [0035]. Examiner’s note: the difference in size between the smallest particle size and the thickness of the flat portion of the coat layer corresponds to the claimed first cap size since this difference is the diameter of the projected portion of the smaller sized particle that protrudes from the surface (wherein a smallest of the mode cap sizes is greater than or equal to 1.0 microns). The claimed second cap size is the sum of this difference plus the difference in size between the larger and smaller particles. Using the broader disclosed ranges of 6 to 12.5 um and 12.5 to 20 um and having a minimum difference of 1 um in size as discussed above, the difference in size between the larger and smaller particles can range from 1 um to 14 um. Therefore, the second cap size can range from 1.1 um to 19 um in size (and a largest of the mode cap sizes is greater than or equal to 3.0 microns). The ratio of the second cap size to the first cap size therefore ranges from as low as 1.2 (6 um larger cap size, 5 um smaller cap size) to as high as 11 (1.1 um larger cap size, 0.1 um smaller cap size) (wherein a ratio of the second cap size to the first cap size is between 1.7 and 4.0). Assuming a similar full-width half-maximum width for general embodiments using the aforementioned particle size ranges (and cap size ranges) as in Figure 1 above, the mode width parameter for the first cap size mode ranges from 2/5 to 2/0.1 or 0.4 to 20 and the second cap size mode ranges from 2/19 to 2/1.1 or 0.11 to 1.8 (A low-specular-reflectance surface, comprising: a surface including a plurality of protruding substantially spherical caps having a multimodal size distribution; wherein the multimodal size distribution has a distribution function having two or more modes, each mode having a peak defining an associated mode cap size, wherein the distribution function includes a first mode having a first peak corresponding to a first cap size and a second mode having a second peak corresponding to a second cap size; wherein a mode width parameter for each of the modes is less than or equal to 1.0, the mode width parameter for a particular mode being given by a ratio of a full-width half-maximum width of the particular mode to the cap size of the particular mode).
Shimosugi fails to disclose that the volume percent of the binder is less than a volume percent of the particles (claim 1). Shimosugi fails to disclose caps that are molded features (claims 19 and 21).
Claims 2-18 are allowed as depending on claim 1. 
Regarding Applicant’s arguments dated 4/12/2021, the arguments pertaining to the relative volume percent of binder and particles in the coating layer on pages 13-14 with regard to claim 1 and the argument on page 15 pertaining to claims 19 and 21 regarding caps as molded features are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781